EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Pham on March 21, 2022.

The application has been amended as follows:
Claim 9.  In line 1, delete “polymer”, and insert ---homopolymer---.

Claim 11.  In line 5, delete “homopolymer”, and insert ---polymer---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Aubay et al, US 2007/0213251, discloses an antiredeposition agent composition for the machine cleaning of kitchen and tableware comprising a water-soluble or water-dispersible amphoteric copolymer derived from at least one monomer of diallydimethylammonium chloride and at least one anionic monomer in a ratio of 15/85 to 50/50 (see abstract and paragraphs 4-11).  It is further taught by Aubay et al that suitable anionic monomers include sulphonic, sulphuric, phosphonic or phosphoric acids (see paragraphs 18-19), that the amphoteric copolymer may contain an additional monomer, such as an ethylene glycol (meth)acrylate (see paragraphs 9 and 20), that the amphoteric copolymer is present in the composition in an amount of 0.01-10% by weight (see paragraph 27), that the composition further contains 0.1-20% by weight of a 2/M2O is about 4 (see paragraphs 59-61).  Specifically, note Examples 1-4.  However, patentee differs from applicant in that Aubay et al does not teach or suggest in general a coating composition comprising a zwitterionic (homo)polymer containing pendant zwitterionic moieties, lithium silicate, and water, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 21, 2022